DETAILED ACTION
	This office action is in response to the application and claims filed May 13, 2020.  This application is a divisional (DIV) application of U.S. Application No. 16/245,441, which has matured into U.S. Patent No. 10,656,360 B2.
Claims 1-9 are pending, with claim 1 being the sole pending independent claim.

Upon review of the parent patent ‘360, the Examiner respectfully notes a typo uncovered in allowed claim 10.  Note that claim 10 of parent ‘360 recites “The method of claim 1….” which should be corrected as a typo.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (note the claims 1-10 of the parent patent ‘360), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 13, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings were received on May 13, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barlowe et al. U.S.P. No. 8,290,333 B2, and further in view of Norris US 2003/0081916 A1.
Regarding independent claim 1, Barlowe et al. U.S.P. No. 8,290,333 B2 teaches (ABS; Figures 1A, 1B, 2, 3A, 3B, 4, 5, 7, 17, 32, 35; corresponding text, in particular see column 4, line 15 through column 12, line 6; column 20, lines 12-49; column 24, line 44 through column 25, line 58; Claims) a fiber optic module system 10/300 (see Figs. 1A, 1B, and 17), comprising: a multi-fiber cable 22/312; and an epoxy transition structure 26/12/70/72/306 (shown also in Figs. 32-35) to transition the multi-fiber cable to a 
Regarding independent method claim 1, although the structural features of the overall “fiber optic module system” are taught by Barlowe, the exact and express method steps are not taught in which an outer jacket of the multi-fiber cable is stripped to expose an inner sheathing, and the exposed sheathing is then stripped to expose individual optical fibers.  The word “strip” is not used in a method sense in Barlowe.  
However, stripping optical fiber cable jackets, and then stripping the inner sheath that includes multiple optical fibers is a common practice in optical communications to access individual fibers from a cable and use them in a further process, such as splitting, furcation, splicing to another fibers, etc.
For example, Norris US 2003/0081916 A1 teaches (ABS; Figs.; para [0002]) teaches an optical fiber cable jacket that is stripped and then allows access to inner optical individual fibers, such as ribbon fibers, which are then positioned in the proper desired location and add epoxy to secure individual optical fibers / ribbon in a preferred location.  Norris is merely used in this rejection to show that optical fibers in a jacketed multi-fiber cable can be accessed via a stripping process, and one having ordinary skill in the art at the time of the effective filing date would have recognized that further stripping an additional sheath/protective component is obvious to access individual fibers such those furcated in Barlowe.  See KSR v. Teleflex, 127 S.Ct 1727 (2007).

A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Norris (para [0002]), to access internal optical fibers (and/or fiber ribbons) inside an outer jacketed feature of a cable, by stripping the outer jacket, and also stripping any internal sheath of the cable, in order to access the individual optical fibers such as the individual fibers of Barlowe, in a method of assembly claim to assembly the “fiber optic module system” of Barlowe by those method steps as enumerated by pending claim 1.  For these reasons, although the exact method steps are not taught by Barlowe, the teachings of Norris would have been recognized as obvious to implement the resultant system of Barlowe.  See KSR v. Teleflex, 127 S.Ct.1727 (2007).  Accordingly, the method of claim 1 is found obvious.
Regarding claims 2 and 3, because the epoxy transition and transition piece are “filled” with an epoxy during construction in Barlowe, the structure of “hole” and “fill hole” is met because the term “hole” is met by any negative space that allows filling of the negative space inside the outer body/frame of the epoxy transition body (see Figs. 32-35), which meets all method limitations found herein.  The epoxy of Barlowe ‘333 can exit through a hole 26b as shown in Fig. 35, while some epoxy can exit from the inputting hole for the cable and optical fibers.
Regarding claim 4, individual fibers are split out (furcated) from the optical cable in Barlowe and can be used at the “front” of the module system to a single fiber optic connectors (see Figs. 1A, 1B, 7, 17), which are connected to single fiber optical connectors.

Regarding claims 7-8, the functional language of routing individual fibers inside the fiber optic module to maintain a minimum bend radius is met because improved optical coupling occurs in Barlowe without undesired bending of the fiber, and further that optical adapters can be mated to the front of the cable assembly of Barlowe.  Note that claims 7-8 are drafted as method claims, and do not impart any methods of assembly that distinguish from the combination of Barlowe/Norris in preceding claims 1, 4, and 5.  KSR. 
Regarding further dependent claims 9, the prior art of Barlowe/Norris does not expressly and exactly teach those claimed method step specifics, using “Kevlar”.  However, this claim 9 is rejected as being obvious under 35 U.S.C. 103 for the following reasons.  At the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use Kevlar as a material for the cable jacket because Applicant has not disclosed that using Kevlar, or any other defined durable material, provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Barlowe to perform equally well with a durable material such as Kevlar because improved protection of internal optical fiber components results.  Additionally, Kevlar is a known selectable material for a jacket or sheath.  Therefore, it would have been an obvious matter of design choice to modify Barlowe/Norris to obtain the invention as specified in claim 9.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding dependent claim 6, which also depends from claims 4 and 5 (intervening), there is no express teaching or reasonable suggestion from the prior art that attaching the epoxy transition to the fiber optic module comprises sliding walls at a rear of the fiber optic module in between a pair of tabs and a flange on the molded transition piece. 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference B to the parent patent ‘360.

In order to place this application in condition for allowance, Applicant should cancel claim 6, along with intervening claims 4-5, and amend these combined features into the method of assembly independent claim 1.  

Also of note is dependent claim 10 of the parent ‘360 patent contains a typo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 8, 2021